         Case 6:20-cr-00178-MC          Document 21       Filed 08/16/21     Page 1 of 2




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
GAVIN W. BRUCE, OSB #113384
Assistant United States Attorney
Gavin.Bruce@usdoj.gov
405 East 8th Avenue, Suite 2400
Eugene, Oregon 97401
Telephone: (541) 465-6771
Attorneys for the United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

 UNITED STATES OF AMERICA                          6:20-CR-00178-MC

                v.                                 JOINT STATUS REPORT

 ERIK J. HASS,

                        Defendant.


       Pursuant to this Court’s Order, the parties provide the following joint status report:

       Defendant is charged by indictment with wire fraud, mail fraud, and money laundering.

He is currently out of custody. Discovery has been provided. Additional time is needed for the

parties to complete their investigations, discovery, and any potential negotiations.

       Because of the continued restrictions in place due to COVID-19, the process will require

more time than would be needed under normal circumstances.

///

///

///

JOINT STATUS REPORT                                                                             Page 1
         Case 6:20-cr-00178-MC          Document 21        Filed 08/16/21    Page 2 of 2




       The parties, therefore, jointly request a continuance of 120 days. The ends of justice are

served by a 120-day continuance, and the parties will be prepared to provide additional

information at that time. The parties request that the Court set both a deadline for another status

report as well as a trial date, and request that the court exclude time under the Speedy Trial Act

from the date of this report through the new trial date.

Dated: August 16, 2021


Respectfully submitted,


SCOTT ERIK ASPHAUG
Acting United States Attorney

/s/ Gavin W. Bruce                                    /s/ Kimberly Seymour________
GAVIN W. BRUCE, OSB #113384                           KIMBERLY SEYMOUR
Assistant United States Attorney                      Attorney for Erik J. Hass




JOINT STATUS REPORT                                                                          Page 2
